Citation Nr: 0722994	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for headaches, claimed 
as due to a head injury.

2.	Entitlement to service connection for memory loss, 
claimed as due to headaches.

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.	Entitlement to service connection for loss of teeth, to 
include compensation for dental treatment.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
July 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.	 The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed headaches are due to the veteran's period of 
active military service.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
memory loss due to his period of active military service.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has PTSD 
due to his period of active military service.

4.	The objective and probative evidence of record 
preponderates against a finding that the veteran has a 
dental condition resulting from a combat wound or other 
service trauma.

5.	The veteran was not a prisoner of war during service; he 
has no adjudicated service-connected compensable dental 
disability or a dental condition clinically determined to 
be complicating a medical condition currently being 
treated by VA; and he is not a Chapter 31 vocational 
rehabilitation trainee.


CONCLUSIONS OF LAW

1.	Headaches were not incurred in or aggravated by the 
veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.	Memory loss was not incurred in or aggravated by the 
veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3.	PTSD was not incurred in or aggravated by the veteran's 
period of active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

4.	The criteria for service connection for a dental 
condition (loss of teeth) (for purposes of payment of 
disability compensation or for purposes of receiving VA 
outpatient dental treatment) are not met.  38 U.S.C.A. 
§§ 1110, 1712, 5107, 7104(c) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Furthermore, as 
the appellant's claims for service connection for headaches, 
memory loss, PTSD, and a dental condition are being denied, 
no disability rating or effective date will be assigned and, 
as set forth below, there can be no possibility of prejudice 
to him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claims. 

In a December 2001 letter, issued prior to the May 2002 
rating decision (regarding the claim for service connection 
for headaches), in an April 2003 letter, issued prior to the 
July 2003 rating decision (regarding the claims for service 
connection for PTSD, memory loss, and a dental disorder), and 
in April 2004 and December 2005 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in a March 2006 signed 
statement, the veteran said he had no other information or 
evidence to substantiate his claims.  

The Board notes that the veteran's service medical records 
are evidently unavailable from the National Personnel Records 
Center (NPRC), and are thought to have been destroyed in an 
accidental fire in the early 1970's.  The Board is mindful 
that, in a case such as this, where service medical records 
are unavailable, there is a heightened obligation to explain 
our findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's service 
medical records are essentially unavailable, the appeal must 
be decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
duty in mind.  

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background
 
As noted above, the veteran's service medical records are 
unavailable.  His Report of Discharge or Transfer (DD Form 
214) indicates that he received a Purple Heart Medal.  
Records obtained from the United States Office of the Surgeon 
General (SGO) show that, on September 1, 1951, the veteran 
sustained a puncture wound to the forehead and frontal region 
from a missile with no nerve or artery involvement and was 
hospitalized.  His wound was from a direct result of action 
against or by an organized enemy and it was caused by 
explosive projective shells from a gun, mortar, etc.  His 
final treatment was received at Tokyo Army Hospital in Japan.  
His disposition was to duty for general service.

Post service, in April 2000, the RO received the veteran's 
claim for service connection for headaches as due to a head 
injury.

In April 2002, the veteran, who was 72 years old, underwent 
VA neurological examination.  According to the examination 
report, it was noted that the veteran was hit in the left 
forehead region by a mortar shell.  He was not unconscious 
and was taken by helicopter to Pusan where he was told a 
piece of the metal fell out on its own.  The veteran was sent 
to Osaka and then to Tokyo General Hospital.  Blood work was 
performed and he was told there was no laceration to sew up.  
The veteran was returned to Korea and was placed in a guard 
position at the air base.  The veteran complained of 
headaches every two weeks.  Bending over worsened the 
headache that he treated with over-the-counter medication.  
He received no regular medical treatment for his headaches.  
He also had bad teeth and denied having any other problems.

On examination, there was no tenderness or deformity of the 
veteran's forehead.  All his facial nerves were intact and 
his muscle functions of the face were normal.  He had no 
scars on his forehead and he was in no distress.  He was 
mentally alert.  Examination of his head revealed that the 
veteran had an upper plate and a few rotten teeth on the 
lower mandible.  He had normal upper extremity strength and 
reflexes.  X-rays of the skull and facial bones were 
essentially normal with no metallic foreign bodes found.  The 
diagnosis was headaches, stress type, not likely due to the 
superficial wound of the left frontal area.

In March 2003, the RO received the veteran's claims for 
service connection for memory loss due to headaches, PTSD, 
and loss of teeth.

In May 2003, the veteran underwent VA psychological 
examination.  According to the examination report, the 
examiner reviewed the veteran's claims file and noted a 
history of headaches and dental and foot problems.  The 
veteran had no history of psychiatric treatment.  The VA 
psychologist said that the veteran's psychosocial adjustment 
and progression through developmental milestones was within 
normal limits for the period of time in which he grew up.

Further, it was noted that the veteran served during the 
Korean Conflict and said he was in combat when he saw people 
killed and wounded.  He was wounded in 1951 by a shell 
fragment and hospitalized in Japan for nearly one month.  He 
returned to duty in Korea in a non-combat role and was 
awarded the Purple Heart Medal for his service.  The veteran 
denied exposure to any post-service traumatic events.

The veteran reported last working in the 1980s and mainly had 
short term laboring jobs.  He never married and had no 
children.  The veteran had one surviving brother with whom he 
got along well and had good relationships with two uncles who 
lived near him.  He had one or two friends with whom he 
talked periodically.  His daily activities included watching 
television, making birdhouses, and gardening.  The veteran 
denied having any substance abuse problems, or any seriously 
disabling mental problems.  He denied a history of 
assaultiveness or suicidal attempts.  The VA examiner said 
the veteran's current psychosocial functional status was 
characterized by retirement from work, adequate performance 
of routine responsibilities of self-care, limited family 
relationships, non-disabling medical health problems, a few 
social relationships, and significant leisure pursuits.

On examination, the veteran was preoccupied with his somatic 
complaints and was described as a poor historian.  His short 
term and long term memories appeared to be somewhat impaired 
that day by his somatic preoccupations.  He did not report 
panic attacks, chronic depression, or anxiety.  The veteran 
reported sleeping only about four or five hours a night and 
denied any chronic fatigue problems.  

The VA psychologist said the veteran met the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (DSM-IV), stressor 
criterion.  However, the only PTSD symptom reported at the 
examination was sleep difficulty.  The veteran denied any 
other symtoms of PTSD.  No Axis I diagnosis was entered.  In 
the VA examiner's opinion, the veteran did not appear to meet 
the minimum criteria for a diagnosis of PTSD.  

III.	Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
There must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 338 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensation 
for the degree of disabiltiy (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-47 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310(a)).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise. Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. at 128.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

As noted above, in light of the veteran's missing service 
medical records, judicial case law increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant; however, it 
does not lower the legal standard for proving a claim for 
service connection.  See Russo v. Brown, supra.  It is indeed 
unfortunate that the veteran's service medical records are 
unavailable.  However, a grant of service connection requires 
an etiological link between the claimed in-service injury and 
the currently claimed disability.

A.	Service Connection for Headaches Claimed as Due to Head 
Injury

The veteran has contended that service connection should be 
granted for headaches as due to his head injury.  Although 
the evidence shows that the veteran currently has headaches, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  While the SGO records document the veteran's 
treatment for a shell fragment wound to the head in service 
in 1951, the first post service evidence of record of 
headaches is from 2002, more than 50 years after the 
veteran's separation from service.  More importantly, in 
April 2002, the VA examiner opined that the veteran had 
stress type headaches that were not likely due to the 
superficial wound of the left frontal area.  There was no 
reported treatment for headaches over the years, and there is 
no other evidence of chronic or continuing headaches from the 
time of service.  In short, no medical opinion or other 
medical evidence relating the veteran's headaches to service 
or any incident of service has been presented.

B.	Service Connection for Memory Loss Claimed as Due to 
Headaches

The veteran has further contended that service connection 
should be granted for memory loss, claimed as due to 
headaches.  Although the evidence shows that the veteran 
currently has some impaired short and long term memory, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  In fact, the first post service evidence of record 
of memory loss is from 2003, more than 50 years after the 
veteran's separation from service.  Moreover, in May 2003, 
the VA psychologist said that the veteran's memory appeared 
to be somewhat impaired by his somatic preoccupations.  In 
short, no medical opinion or other medical evidence relating 
the veteran's memory loss to service or any incident of 
service has been presented.

Additionally, in light of the Board's decision, herein, 
denying the veteran's claim for service connection for 
headaches, his claim for service connection for memory loss 
to due headaches must also fail.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, supra.  
C.	Service Connection for Post Traumatic Stress Disorder

Service connection for PTSD currently requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f) (2004).  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran's service records document his receipt of the 
Purple Heart Medal.  Thus, there is evidence of a verified 
in-service stressor.  

The diagnosis of PTSD must comply with the criteria set forth 
in the DSM-IV.  See generally Cohen v. Brown, supra; 38 
C.F.R. § 4.125 (2006).

The veteran has contended that service connection should be 
granted for PTSD.  As noted above, his exposure to a verified 
in-service stressor is evident.  However, the record 
demonstrates that on VA examination after the veteran's 
separation from service, there was no showing that the 
veteran had PTSD.  In fact, in May 2003, the VA psychologist 
said that, while the veteran met the DSM-IV stressor 
criterion, the only PTSD symptom reported was sleep 
difficulty.  In the VA examiner's opinion, the veteran did 
not appear to meet the minimum criteria for a diagnosis of 
PTSD.  Furthermore, the veteran has submitted no evidence to 
show that he currently has PTSD.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has PTSD has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.


D.	Service Connection for Loss of Teeth To Include 
Compensation for Dental Treatment  

The veteran contends that he is entitled to service 
connection for loss of teeth and compensation for dental 
treatment.  He has submitted no information regarding his 
tooth loss or information regarding post service dental 
treatment.  The SGO records are not referable to tooth loss 
related to his 1951 head wound.  The Board has reviewed all 
the evidence set forth previously and finds that service 
connection for loss of teeth is not warranted.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla. Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b)

Applying the above criteria to the facts in this case, the 
Board finds that there is no basis for compensation for any 
dental disorder since both the regulations clearly provide 
that replaceable missing teeth are not disabling conditions 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment if certain criteria are met.  38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161

Under 38 U.S.C.A. § 1712 outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  Under the holding in Mays v. Brown, 5 
Vet. App. 302, 306 (1993), a claim for service connection is 
also considered a claim for VA outpatient dental treatment.

In the present case, the veteran has not alleged any dental 
trauma in service; simply that he experienced tooth loss.  
The available SGO records describe the veteran's shell 
fragment wound to the forehead, but not tooth loss or dental 
trauma.  Nor are there any post service records referable to 
tooth loss or dental trauma or treatment.

As the veteran does not have one of the dental disorders 
listed under 38 C.F.R. § 4.150, there is no basis for an 
award of compensation based on the veteran's claim of loss of 
teeth.  There is no evidence the veteran had maxillary dental 
loss due to trauma in service, nor was the veteran a prisoner 
of war.

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a dental disorder, for purposes of receiving 
VA outpatient treatment and services.  See 38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  The classes of eligibility 
for dental treatment are set forth in 38 C.F.R. § 17.161.  
See 38 U.S.C.A. § 1712.  Only three of those classes are 
potentially applicable in this case, which are analyzed 
below.

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria. 38 C.F.R. § 17.161(a).

With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days. 
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the veteran has not been 
previously awarded service connection for purposes of 
receiving VA outpatient dental treatment.  Thus, he does not 
meet the Class II criteria.  38 C.F.R. § 17.161(b); see 38 
U.S.C.A. § 1712(a)(1)(B).

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
The veteran has not specifically alleged that he suffered 
dental trauma in service, although, presumably, it might be 
construed that his claim is based upon the trauma associated 
with his head injury in service.  Nevertheless, the available 
evidence does not indicate dental trauma or tooth loss in 
service.  As such, the veteran does not meet the Class II (a) 
criteria for service connection for a noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 
1712(a)(1)(B).

The veteran does not claim nor does the evidence show that he 
has a dental condition, which is professionally determined to 
be associated with and aggravating an established service-
connected disability.  Therefore, eligibility under the 
criteria for Class III dental treatment is not shown.  
Furthermore, it is neither claimed nor shown that the veteran 
meets any of the other dental treatment eligibility 
categories set forth in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.

In sum, the record reflects that there is no objective 
evidence of tooth loss in service and service connection for 
the purpose of dental treatment is not warranted.  See 
38 C.F.R. § 3.381(d)(1).

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for tooth 
loss.  The veteran's claim for tooth loss does not fall under 
the categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.  As such 
the claim is denied.

E.	All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. at 495; see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the veteran does not assert, that 
he has had sufficient medical training to provide competent 
medical evidence as to the etiology of his claimed headaches, 
memory loss, PTSD, or dental disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed headaches, memory loss, PTSD, or dental 
disorder.  The preponderance of the evidence is therefore 
against the appellant's claims of entitlement to service 
connection headaches, memory loss, PTSD, and loss of teeth to 
include compensation for dental treatment.

The Board deeply appreciates the veteran's service to his 
country during the Korean Conflict.  We have considered the 
doctrine of reasonable doubt.  Under that doctrine, when 
there is an approximate balance between evidence for and 
against a claim, the evidence is in equipoise, there is said 
to be a reasonable doubt, and the benefit of such doubt is 
given to the claimant.  38 U.S.C.A. § 5107(b); see Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999); 38 C.F.R. § 3.102.  
However, when the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for headaches, memory loss, PTSD, and loss of 
teeth, to include compensation for dental treatment is not 
warranted.


ORDER

Service connection for headaches is denied.

Service connection for memory loss is denied.

Service connection for PTSD is denied.

Service connection for loss of teeth, to include compensation 
for dental treatment, is denied.


__________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


